EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Samuel A. Waldbaum, Reg. # 57,635, on 09/08/2021.

This listing of claims will replace all prior versions of claims:
1. (Currently Amended) A computer-implemented method for processing a thread of execution on a plurality of independent processing cores in a die area, the method comprising:
	assigning to each of at least part of the plurality of independent processing cores a run state and a local maximum thermal power, the run state being selected from a group of run states, a warmup state, and a cooling state, 
wherein the active state comprising, for a given core of the plurality of independent processing cores, an operational parameter of the given core being set to an overclocked state such that a power dissipation of the given core under workload is expected to exceed a nominal thermal limit of the given core, wherein the nominal thermal limit of the given core are the largest amount of heat power which a cooling system of a processor hosting the given core is able to dissipate continuously a fraction of the die area covered by the given core without exceeding  a maximum temperature at which the given core can be operated without overheat damage, 
wherein the cooling state comprising, for the given core, the operational parameter of the given core being set such that the power dissipation of the given core stays below the local maximum thermal power of the given core, wherein the given core in the cooling state includes setting the clock frequency to the lowest value of its nominal range for the given core and a voltage to half of its nominal value for the give core;
	setting a first core of the plurality of independent processing cores to the active state;
	processing the thread on the first core in the active state;
	monitoring the processing of the thread on the first core for fulfilment of an interrupt condition, wherein the interrupt condition is when thermal temperature of the first core exceeds a thermal threshold for the overclocked state of the first core, wherein the thermal threshold is greater than the nominal thermal limit of the first core; 
setting a second core of the plurality of independent processing cores to the warmup state, wherein the warmup state comprising caching a shared copy of a non-exclusive cache line from a core-specific cache of the first core into a core-specific cache of the second core; and
	in response to the interrupt condition being fulfilled:
the second core of the plurality of independent processing cores to the active state; 
		halting the processing of the thread on the first coreby ceasing to continue processing a next instruction;
		transferring the processing of the thread to the second core;
		continuing the processing of the thread on the second core in the active state, and
		setting the first core to the cooling state.

2. (Cancelled ) 

3. (Currently Amended) The computer-implemented method of claim 1, at least part of the plurality of independent processing cores further comprising a core-specific cache, 
	monitoring the processing of the thread on the first core for fulfilment of a warmup condition; and 
	in case the warmup condition is fulfilled, setting the second core to the warmup state.

4. (Previously Presented) The computer-implemented method of claim 3, the warmup condition being based on one or more of: 
	a timer value; 
	a core-specific temperature figure; and 
	a core-specific power figure.

5. (Canceled).

6. (Previously Presented) The computer-implemented method of claim 3, further comprising selecting the second core based on one or more of: 
	a counting pattern; 
	a core-specific temperature figure; 
	a core-specific performance figure; 
	a local cooling power figure; 
	the run state; and 
	a timer value.

7. (Previously Presented) The computer-implemented method of claim 6, the counting pattern being based on a rule providing the second core at a non-nearest neighbor position.



9. (Previously Present) The computer-implemented method of claim 8, the unit-switching rule being based on: 
	a number of the plurality of independent cores in the same thermally separated unit as the first core having finished processing the thread in the active state; 
	a timer value; 
	a temperature figure of one of the units; and
	a figure of heat energy generated in one of the units. 

10. (Previously Present) The computer-implemented method of claim 1, the cooling state further comprising, for a given core of the plurality of independent processing cores, preventing the given core from processing.

11. (Previously Present) The computer-implemented method of claim 3, further comprising receiving core-specific status information for at least part of the plurality of independent processing cores, the interrupt condition, the warmup condition, the selection of the second core, and the unit-switching rule being based on the received core-specific status information.

12. (Previously Present) The computer-implemented method of claim 3, further comprising predicting core-specific status information for at least part of the plurality of independent processing cores, the interrupt condition, the warmup condition, the selection of the second core, and the unit-switching rule being based on the predicted core-specific status information.

13. (Previously Presented) The computer-implemented method of claim 1, further comprising keeping all cores of the plurality of independent processing cores in the cooling state which are not appointed the first core or the second core.

14. (Previously Present) The computer-implemented method of claim 1, wherein a given core of the plurality of independent processing cores, after processing the thread in the active state, remains in the cooling state until a restore condition is fulfilled, the restore condition being based on one or more of:
	a timer value; 
	a core-specific temperature figure; and
	a number of the cores having finished processing the thread.

15. (Currently Amended) A computer system for processing a thread of execution on a plurality of independent processing cores in a die area, the computer system comprising:
	one or more processors;

	program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
	instructions to assigning to each of at least part of the plurality of independent processing cores a run state and a local maximum thermal power, the run state being selected from a group of run states, a warmup state, and a cooling state, 
wherein the active state comprising, for a given core of the plurality of independent processing cores, an operational parameter of the given core being set to an overclocked state such that a power dissipation of the given core under workload is expected to exceed a nominal thermal limit of the given core, wherein the nominal thermal limit of the given core are the largest amount of heat power which a cooling system of a processor hosting the given core is able to dissipate continuously from a fraction of the die area covered by the given core without exceeding  a maximum temperature at which the given core can be operated without overheat damage, 
wherein the cooling state comprising, for the given core, the operational parameter of the given core being set such that the power dissipation of the given core stays below the local maximum thermal power of the given core, wherein the given core in the cooling state includes setting the clock frequency to the lowest value of its nominal range for the given core and a voltage to half of its nominal value for the give core;

	instructions to process the thread on the core in the active state;
	instructions to monitor the processing of the thread on the first core for fulfilment of an interrupt condition, wherein the interrupt condition is when thermal temperature of the first core exceeds a thermal threshold for the overclocked state of the first core, wherein the thermal threshold is greater than the nominal thermal limit of the first core;
instruction to set a second core of the plurality of independent processing cores to the warmup state, wherein the warmup state comprising caching a shared copy of a non-exclusive cache line from a core-specific cache of the first core into a core-specific cache of the second core; and 
	in response to the interrupt condition being fulfilled:
		instructions to set the second core of the plurality of independent processing cores to the active state; 
		instructions to halt the processing of the thread on the first coreby ceasing to continue processing a next instruction; 
		instructions to transfer the processing of the thread to the second core; 
		instructions to continue the processing of the thread on the second core in the active state, and
		instructions to set the first core to the cooling state.


	instructions to measure a physical status of the first core;
	instructions to monitor the processing of the thread on the first core for fulfilment of the interrupt condition being adapted for receiving from the measuring the physical status of the first core a physical status information descriptive of the physical status of the first core; and
	instructions to determine the fulfilment of the interrupt condition based on the physical status information received.

17. (Previously Present) The computer system of claim 15, further comprising instructions to measuring a physical status of a candidate core from the plurality of independent processing cores, and instructions to selecting the second core from the plurality of cores, the instructions to selecting the second core being adapted for receiving from the instructions to measuring the physical status of the candidate core a physical status information descriptive of the physical status of the candidate core, and for selecting the candidate core as the second core based on the physical status information received.

18. (Currently Amended) The computer system of claim 17, at least one or more processors further comprising a core-specific cacheinstructions to setting the second core to the warmup state in case the measured physical status fulfils a warmup condition.

19. (Previously Present) The computer system of claim 15, the plurality of independent processing cores having an identical microarchitecture.

20. (Currently Amended) A computer program product for processing a thread of execution on a plurality of independent processing cores in a die area, the computer program product comprising:
	one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising:
	instructions to assigning to each of at least part of the plurality of independent processing cores a run state and a local maximum thermal power, the run state being selected from a group of run states, a warmup state, and a cooling state, 
wherein the active state comprising, for a given core of the plurality of independent processing cores, an operational parameter of the given core being set to an overclocked state such that a power dissipation of the given core under workload is expected to exceed a nominal thermal limit of the given core, wherein the a fraction of the die area covered by the given core without exceeding  a maximum temperature at which the given core can be operated without overheat damage, 
wherein the cooling state comprising, for the given core, the operational parameter of the given core being set such that the power dissipation of the given core stays below the local maximum thermal power of the given core, wherein the given core in the cooling state includes setting the clock frequency to the lowest value of its nominal range for the given core and a voltage to half of its nominal value for the give core;
	instructions to set a first one of the cores to the active state;
	instructions to process the thread on the first core in the active state;
	instructions to monitor the processing of the thread on the first core for fulfilment of an interrupt condition, wherein the interrupt condition is when thermal temperature of the first core exceeds a thermal threshold for the overclocked state of the first core, wherein the thermal threshold is greater than the nominal thermal limit of the first core;
instruction to set a second core of the plurality of independent processing cores to the warmup state, wherein the warmup state comprising caching a shared copy of a non-exclusive cache line from a core-specific cache of the first core into a core-specific cache of the second core; and 
	in response to the interrupt condition being fulfilled:
the second one of the cores to the active state; 
		instructions to halt the processing of the thread on the first coreby ceasing to continue processing a next instruction; 
		instructions to transfer the processing of the thread to the second core; 
		instructions to continue the processing of the thread on the second core in the active state, and
		instructions to set the first core to the cooling state. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195